FILED
                              NOT FOR PUBLICATION                           SEP 18 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



TJHANG TJHOEN KIE,                                No. 05-74557

               Petitioner,                        Agency No. A096-496-830

  v.
                                                  MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted September 10, 2012 **

Before:        WARDLAW, CLIFTON, and N.R. SMITH, Circuit Judges.

       Tjhang Tjhoen Kie, a native and citizen of Indonesia, petitions for review of

the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal from an

immigration judge’s decision denying his application for withholding of removal

and protection under the Convention Against Torture (“CAT”). We have


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction under 8 U.S.C. § 1252. We review de novo questions of law and for

substantial evidence factual findings. Wakkary v. Holder, 558 F.3d 1049, 1056

(9th Cir. 2009). We deny the petition for review.

      Kie fears that he will be persecuted and tortured on account of his Chinese

ethnicity, Christian religion, and an imputed political opinion. Substantial

evidence supports the BIA’s denial of withholding of removal because Kie failed

to show, even under disfavored group analysis, that it is more likely than not he

will be persecuted if returned to Indonesia. See Halim v. Holder, 590 F.3d 971,

979 (9th Cir. 2009) (petitioner did not show individualized risk where he “failed to

offer any evidence that distinguishes his exposure from those of all other ethnic

Chinese Indonesians”); Wakkary, 558 F.3d at 1066 (“An applicant for withholding

of removal will need to adduce a considerably larger quantum of individualized-

risk evidence to prevail . . . .”). We reject Kie’s contention that the BIA did not

consider or inadequately considered his claim under disfavored group analysis

because the BIA acknowledged ethnic Chinese Christians are a disfavored group in

Indonesia and compared Kie’s case to Sael v. Ashcroft, 386 F.3d 922 (9th Cir.

2004). We do not address Kie’s general contentions regarding imputed political

opinion and a pattern or practice of persecution because the BIA did not address

these claims, see Ramirez-Altamirano v. Holder, 563 F.3d 800, 804 (9th Cir. 2009)


                                           2                                    05-74557
(this court’s review is limited to the actual grounds relied upon by the BIA), and

Kie does not argue in his opening brief or supplemental brief that the BIA erred in

failing to address these claims, see Martinez-Serrano v. INS, 94 F.3d 1256, 1259-

60 (9th Cir. 1996) (issues not specifically raised and argued in a party’s opening

brief are waived); see also Bazuaye v. INS, 79 F.3d 118, 120 (9th Cir. 1996) (per

curiam) (“Issues raised for the first time in the reply brief are waived.”).

Accordingly, Kie’s withholding of removal claim fails.

      Substantial evidence also supports the BIA’s conclusion that Kie did not

establish it is more likely than not that he will be tortured if returned to Indonesia.

See Wakkary, 558 F.3d at 1067-68. We reject Kie’s contention that the BIA’s

analysis of CAT relief was deficient. Accordingly, Kie’s CAT claim fails.

      Finally, we reject Kie’s request for a remand based on the passage of time.

We also reject Kie’s request for a remand based on intervening case law because

the BIA addressed his claim under the requisite disfavored group analysis.

      PETITION FOR REVIEW DENIED.




                                            3                                     05-74557